


GUARANTEE AGREEMENT
[The ONE Group Hospitality, Inc.]
GUARANTEE AGREEMENT, dated as of June 2, 2015 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, this
"Guarantee"), made by the undersigned, THE ONE GROUP HOSPITALITY, INC., a
Delaware corporation (the "Guarantor") to BANKUNITED, N.A. (the "Bank").
Reference is made to the Term Loan Agreement, dated as of December 17, 2014 (as
such agreement may hereafter be amended, restated, supplemented or otherwise
modified from time to time, the "Existing Term Loan Agreement"), among The ONE
Group, LLC, a Delaware limited liability company, and certain of its affiliates
(hereinafter sometimes referred to individually as a "Borrower", and
collectively, as the "Borrowers") and the Bank.
The Borrowers and the Bank are entering into a Second Term Loan Agreement, dated
as of the date hereof (as it may hereafter be amended, supplemented, restated or
otherwise modified from time to time, hereinafter referred to as the "Second
Term Loan Agreement") pursuant to which, inter alia, the Bank is making an
additional term loan facility available to the Borrowers.
It is a condition precedent to the effectiveness of the Second Term Loan
Agreement and the obligation of the Bank to make the additional term loan
facility available to the Borrowers under the Second Term Loan Agreement, that
the Guarantor shall have executed and delivered this Guarantee.
Accordingly, the parties hereto agree as follows:
Section 1.
Definitions

Except as otherwise provided herein, capitalized terms that are used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Second Term Loan Agreement.
Section 2.
Guarantee

(a)    The Guarantor irrevocably and unconditionally guarantees the due and
punctual payment of principal of, and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on, (i) the "Obligations", as such term is defined
in the Existing Term Loan Agreement and (ii) the "Obligations", as such term is
defined in the Second Term Loan Agreement. The Guarantor further agrees that the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any of the Obligations.
(b)    This Guarantee constitutes a guarantee of payment and the Bank shall not
have any obligation to enforce any Loan Document or any existing Loan Document
or any other agreement or document with respect to the Obligations or exercise
any right or remedy with respect to any collateral security thereunder by any
action, including, without limitation, making or perfecting any claim against
any Person or any collateral security for any of the Obligations prior to being
entitled to the benefits of this Guarantee. The Bank may, at its option, proceed
against the Guarantor, or any other guarantor, in the first instance to enforce
the Obligations without first proceeding against the Borrowers or any other
Person, and without first resorting to any other rights or remedies, as the Bank
may deem advisable. In furtherance hereof, if the




--------------------------------------------------------------------------------




Bank is prevented by law from collecting or otherwise hindered from collecting
or otherwise enforcing any Obligation in accordance with its terms, the Bank
shall be entitled to receive hereunder from the Guarantor after demand therefor,
the sums which would have been otherwise due had such collection or enforcement
not been prevented or hindered.
(c)    It is understood that while the amount of the Obligations is not limited,
if, in any action or proceeding involving any state or federal bankruptcy,
insolvency or other law affecting the rights of creditors generally, this
Guarantee would be held or determined to be void, invalid or unenforceable on
account of the amount of the aggregate liability of the Guarantor under this
Guarantee, then, notwithstanding any other provision of this Guarantee to the
contrary, the aggregate amount of such liability shall, without any further
action of the Guarantor, the Bank shall be automatically limited and reduced to
the highest amount which is valid and enforceable as determined in such action
or proceeding.
(d)    The obligations hereunder of the Guarantor are joint and several with the
obligations of any other guarantor (if any) of the Obligations.
Section 3.
Absolute Obligation

This Guarantee guarantees the payment of all Obligations of the Borrowers owed
to the Bank now or hereafter existing, under any of the Loan Documents and any
of the Existing Loan Documents (in each case, as the same may be amended,
restated, supplemented or otherwise modified from time to time), whether for
principal, interest, fees, expenses or otherwise, and the Guarantor agrees to
pay all Obligations now or hereafter existing under this Guarantee. Subject to
Sections 2(c), 5 and 8, the Guarantor shall be released from liability hereunder
when all Obligations shall have been indefeasibly paid in full in cash, and all
commitments under the Second Term Loan Agreement and the Existing Term Loan have
terminated or expired. The Guarantor acknowledges and agrees that (a) the Bank
has not made any representation or warranty to the Guarantor with respect to the
Borrowers, any Loan Document, any Existing Loan Document or any agreement,
instrument or document executed or delivered in connection with the Obligations
or any other matter whatsoever, and (b) the Guarantor shall be liable hereunder,
and such liability shall not be affected or impaired, irrespective of (i) the
validity or enforceability of any Loan Document, any Existing Loan Document or
any agreement, instrument or document executed or delivered in connection with
the Obligations, or the collectability of any of the Obligations, (ii) the
preference or priority ranking with respect to any of the Obligations, (iii) the
existence, validity, enforceability or perfection of any security interest or
collateral security under any Loan Document, any Existing Loan Document or the
release, exchange, substitution or loss or impairment of any such security
interest or collateral security, (iv) any failure, delay, neglect or omission by
the Bank to realize upon any direct or indirect collateral security,
indebtedness, liability or obligation, any Loan Document, any Existing Loan
Document or any agreement, instrument or document executed or delivered in
connection with any of the Obligations, (v) the existence or exercise of any
right of set‑off by the Bank, (vi) the existence, validity or enforceability of
any other guaranty with respect to any of the Obligations, the liability of any
other Person in respect of any of the Obligations, or the release of any such
Person or any other guarantor(s) of any of the Obligations, (vii) any act or
omission of the Bank in connection with the administration of any Loan Document,
any Existing Loan Document or any of the Obligations, (viii) the bankruptcy,
insolvency, reorganization or receivership of, or any other proceeding for the
relief of debtors commenced by or against, any Person, (ix) the disaffirmance or
rejection of any of the Obligations, any Loan Document, any Existing Loan
Document or any agreement, instrument or document executed or delivered in
connection with any of the Obligations, in any bankruptcy, insolvency,
reorganization or receivership, or any other proceeding for the relief of
debtors, relating to any Person, (x) any law, regulation or decree now or
hereafter in effect which might in any manner affect any of the terms or
provisions of any Loan Document, any Existing Loan Document or any agreement,
instrument

2



--------------------------------------------------------------------------------




or document executed or delivered in connection with any of the Obligations, or
which might cause or permit to be invoked any alteration in the time, amount,
manner or payment or performance of any of the Obligations and liabilities
(including, without limitation, the obligations of the Borrowers), (xi) the
merger or consolidation of any Borrower into or with any Person, (xii) the sale
by any Borrower of all or any part of its assets, (xiii) the fact that at any
time and from time to time none of the Obligations may be outstanding or owing
to the Bank, (xiv) any amendment, restatement or modification of, or supplement
to, any Loan Document, any Existing Loan Document or (xv) any other reason or
circumstance which might otherwise constitute a defense available to or a
discharge of any Borrower in respect of its obligations or liabilities or of the
Guarantor in respect of any of the obligations of the Guarantor (other than the
final and indefeasible payment in full in cash of the Obligations).
Section 4.
Agreement to Pay; Subrogation and Subordination

Upon the failure of any Borrower to pay any Obligation when and as the same
shall become due beyond any applicable grace, notice or cure period, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the
Guarantor hereby promises to, and will forthwith pay, or cause to be paid, to
the Bank in cash the amount of such unpaid Obligations (subject to the
limitations set forth in Section 2(c)). Upon payment by the Guarantor of any
sums to the Bank as provided above, all rights of the Guarantor against the
Borrowers arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Obligations and the Guarantor agrees that it will not
assert or pursue any such rights unless and until the Bank shall have received
indefeasible payment in full of the Obligations. In addition, any indebtedness
of any Borrower now or hereafter held by the Guarantor is hereby subordinated in
right of payment to the prior payment in full of the Obligations. If any amount
shall erroneously be paid to the Guarantor on account of (a) such subrogation,
contribution, reimbursement, indemnity or similar right or (b) any such
indebtedness of any Borrower, such amount shall be held in trust for the benefit
of the Bank and shall forthwith be paid to the Bank to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents and the Existing Loan Documents.
Section 5.
Reserved

Section 6.
Notices

Except as otherwise specifically provided herein, all notices, requests,
consents, demands, waivers and other communications hereunder shall be given in
the manner provided in Section 8.1 of the Second Term Loan Agreement, to the
address of the Guarantor set forth on the signature page hereto or to such other
addresses as to which the Bank may be hereafter notified by the Guarantor.
Section 7.
Expenses

The Guarantor shall pay upon demand all reasonable out of pocket costs and
expenses incurred or paid by the Bank, including the reasonable fees, charges
and disbursements of any counsel for the Bank, in connection with the
preparation and administration of this Guarantee or any amendments,
modifications or waivers of the provisions of any Loan Document or any Existing
Loan Document (whether or not the transactions contemplated thereby shall be
consummated, but only to the extent such expenses are not paid by the Borrowers
under the Second Term Loan Agreement and the Existing Term Loan Agreement) and
the enforcement or protection of the Bank's rights in connection with this
Guarantee, the other Loan Documents, the Existing Loan Documents or the Existing
Term Loan or the Loans, including all such out

3



--------------------------------------------------------------------------------




of pocket expenses incurred during any workout, restructuring or negotiations in
respect of the Existing Term Loan or the Loans.
Section 8.
Repayment in Bankruptcy, etc.

If, at any time or times subsequent to the payment of all or any part of the
Obligations, the Bank shall be required to repay any amounts previously paid by
or on behalf of the Borrowers or the Guarantor in reduction thereof by virtue of
an order of any court having jurisdiction in the premises, including, without
limitation, as a result of an adjudication that such amounts constituted
preferential payments or fraudulent conveyances, the Guarantor unconditionally
agrees to pay to the Bank within 10 days after demand a sum in cash equal to the
amount of such repayment, together with interest on such amount from the date of
such repayment by the Bank to the date of payment to the Bank at the applicable
rate set forth in Section 2.7(b) of the Term Loan Agreement.
Section 9.
Other Provisions

(a)    This Guarantee shall be governed by, and construed in accordance with,
the laws of the State of New York.
(b)    No failure or delay of the Bank in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Bank hereunder, under the other Loan Documents and under the Existing Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Guarantee, any
other Loan Document or any Existing Loan Document or consent to any departure by
the Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (c) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Guarantor in any case shall entitle the
Guarantor to any other or further notice or demand in similar or other
circumstances.
(c)    Neither this Guarantee nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into by and between the
Bank and the Guarantor.
(d)    The Guarantor hereby waives presentment, demand for payment, notice of
default, nonperformance and dishonor, protest and notice of protest of or in
respect of this Guarantee, the Loan Documents and the Obligations, notice of
acceptance of this Guarantee and reliance hereupon by the Bank, and the
incurrence of any of the Obligations, notice of any sale of collateral security
or any default of any sort and notice of any amendment, modification, increase
or waiver of any Loan Document.
(e)    The Guarantor is not relying upon the Bank to provide to it any
information concerning any Borrower or any Subsidiary, and the Guarantor has
made arrangements satisfactory to the Guarantor to obtain from the Borrowers on
a continuing basis such information concerning the Borrowers and the
Subsidiaries as the Guarantor may desire.
(f)    The Guarantor agrees that any statement of account with respect to the
obligations of the Borrowers from the Bank to the Borrowers which binds the
Borrowers shall also be binding upon the Guarantor, and that copies of such
statements of account maintained in the regular course of the Bank's

4



--------------------------------------------------------------------------------




business may be used, absent manifest error, in evidence against the Guarantor
in order to establish the obligations of the Guarantor.
(g)    The Guarantor acknowledges that it has received a copy of the Term Loan
Agreement and the other Loan Documents and the Existing Term Loan Documents. In
addition, the Guarantor acknowledges having read the Term Loan Agreement, each
other Loan Document and each Existing Term Loan Document and having had the
advice of counsel in connection with all matters concerning its execution and
delivery of this Guarantee, and, accordingly, waives any right it may have to
have the provisions of this Guarantee strictly construed against the Bank.
(h)    In the event any one or more of the provisions contained in this
Guarantee or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
(i)    The Guarantor represents and warrants as follows: (i) it is duly
organized and validly existing in good standing under the laws of Delaware, has
the power and authority and all governmental licenses, authorizations, consents
and approvals to own its assets and to carry on its business; (ii) it has full
legal power and authority to enter into, execute, deliver and perform the terms
of this Guaranty and the other Loan Documents to which it is a party, all of
which have been duly authorized by all proper and necessary limited liability
company action and are in full compliance with its organizational documents; and
(iii) all representations and warranties relating to the "Guarantor" contained
in the Term Loan Agreement and the Existing Term Loan Agreement are true and
correct in all material respects, except to the extent such representations and
warranties refer to or relate to an earlier date, in which case they are true
and correct as of such date.
(j)    Section headings used herein are for convenience of reference only, are
not part of this Guarantee and are not to affect the construction of, or be
taken into consideration in interpreting, this Guarantee.
Section 10.
Reserved

Section 11.
Jurisdiction; Consent to Service of Process

(a)    EACH PARTY TO THIS GUARANTEE HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL
COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTEE OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS

5



--------------------------------------------------------------------------------




BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTEE SHALL AFFECT ANY RIGHT THAT THE BANK MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTEE OR THE OTHER LOAN DOCUMENTS
AGAINST THE GUARANTOR OR IN THE COURTS OF ANY JURISDICTION.
(b)    EACH PARTY TO THIS GUARANTEE HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTEE OR THE OTHER
LOAN DOCUMENTS IN ANY COURT REFERRED TO IN PARAGRAPH (a) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.
Section 12.
WAIVER OF JURY TRIAL

EACH OF THE BANK AND THE GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREIN. FURTHER, THE GUARANTOR HEREBY CERTIFIES THAT
NO REPRESENTATIVE OR AGENT OF THE BANK, OR COUNSEL TO THE BANK, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT, IN THE EVENT OF SUCH
LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. THE
GUARANTOR ACKNOWLEDGES THAT THE BANK HAS BEEN INDUCED TO ENTER INTO THIS
GUARANTEE BY, INTER ALIA, THE PROVISIONS OF THIS SECTION 12.
Section 13.
Integration

This Guarantee embodies the entire agreement and understanding between the
Guarantor and the Bank with respect to the subject matter hereof and supersedes
all prior agreements and understandings between the Guarantor and the Bank with
respect to the subject matter hereof.
[Signature page follows]



6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF the Guarantor has caused this Guarantee to be duly executed
and delivered as of the date first above written.
THE ONE GROUP HOSPITALITY, INC.
By: /s/Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
Address:
411 West 14th Street, 3rd Floor
New York, New York 10014
Attention: Jonathan Segal, CEO
Telecopier No.: 212-255-9715

Signature Page to Guarantee [The ONE Group Hospitality, Inc.]